                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


GONZALO L. VILLASANA, SR.,                                §

VS.                                                       §                 CIVIL ACTION NO. 9:17-CV-20

CAPTAIN NEWMAN, et al.,                                   §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Gonzalo L. Villasana, Sr., an inmate confined at the Polunsky Unit with the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Captain

Newman and Sergeant M. Jones.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends defendants’ Motion to Dismiss should be granted in part and denied

in part. Specifically, the Magistrate Judge recommends the Motion to Dismiss as to plaintiff’s

official capacity claims should be granted while recommending denying the Motion to Dismiss as

to plaintiff’s claims of retaliation and conspiracy against the defendants in their individual capacity.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1




        1
            Plaintiff received a copy of the Report and Recommendation on August 19, 2019 (docket entry no. 26).
                                            ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED.


      So Ordered and Signed
      Sep 10, 2019




                                               2
